Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with fa scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9, and 14-17 of U.S. Patent No. 8,278,057 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the materials recited in the present claim 22 are recited in the method of claim 1 of the reference patent. 
As to the present claims 1 and 9, see claim 1 of the reference patent.
As to the present claim 2, see claim 3 of the reference patent.
As to the present claim 3, see claim 4 of the reference patent.
As to the present claim 4, see claim 5 of the reference patent.
As to the present claim 6, see claim 7 of the reference patent.
As to the present claim 7, see claim 8 of the reference patent.
As to the present claim 8, see claim 9 of the reference patent.
As to the present claims 14-17, see claims 14-17 of the reference patent, respectively. 
	Examiner notes that the present application does not appear to be a result of any restriction requirement.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,036,757. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16, while being directed to a kit, recites an intended use which encompasses the method of the present claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6-7 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090088332 (hereinafter “Ju”) in view of US 5,981,180 (hereinafter “Chandler”).
Applicant’s claim 1 recites an assay method comprising: contacting a tagged antigen with a sample having an autoantibody specific for the tagged antigen to transform the tagged antigen into an immunological pair; contacting the immunological pair with a solid support having a binding member specific for the immunological pair to transform then immunological pair into a protein complex; releasing the protein complex to form an isolated protein complex; and recapturing the isolated protein complex.
Ju, discussed further below, discloses essentially the same steps except that the analyte is an antigen and the binding member is an antibody, rather than the analyte being an autoantibody and the tagged binding member being a tagged antigen. However the skilled artisan would have recognized from the Ju disclosure that the Ju method is not limited to antigen analytes, but may encompass any of various biomolecules that may be of interest such as autoantibodies, such as disclosed by Chandler. 
In particular, the following disclosure by Ju encompasses Applicants' claim 1 (with exception of the analyte being an antigen instead of an antibody, and the probe being the antibody instead of an antigen).
	Ju discloses a method for detecting the presence of one or more of a plurality of agents in a sample comprising: (a) contacting the sample with a solid substrate which binds to each agent whose presence in the sample is being detected, wherein the contacting is performed under conditions which would permit the solid substrate to bind to each agent if present in the sample; (b) removing any unbound sample from the solid substrate; (c) contacting the solid substrate with a plurality of antibodies, wherein (i) each antibody has a mass tag of predetermined mass cleavably affixed thereto, (ii) the contacting is performed under conditions which would permit each antibody to bind to its respective agent if present in the sample, and (iii) for each agent whose presence in the sample is being detected, there is at least one antibody which binds to the agent concurrently with the solid substrate, and the mass tag or mass tags bound to the antibody or antibodies, respectively, which bind to that agent have a different mass than that of the mass tag bound to any antibody which binds to any other agent; (d) removing any unbound antibodies; (e) cleaving the mass tags from any bound antibodies; (f) detecting the presence and determining the mass of any cleaved mass tag,  whereby, for each agent whose presence in the sample is being detected, the presence of a mass tag cleaved from an antibody that binds to the agent indicates that the agent is present in the sample. Paragraphs 0030-0037.
 	Ju discloses a kit for detecting the presence of an agent in a sample comprising: (a) a solid substrate having affixed thereto a first antibody which recognizes the agent; (b) a second antibody having a mass tag cleavably affixed thereto, which second antibody recognizes the agent concurrently with the first antibody; and (c) instructions for using the kit to detect the presence of the agent in the sample. See paragraphs 0048-0051.
 	The cleavable mass tag is cleaved chemically, by ultraviolet light, by heat, or by laser.  In another embodiment, the cleaved mass tag is detected by mass spectrometry. Paragraph 0120.
 	The solid substrate is glass, quartz, silicon, plastic, or gold, and can be for example, in the form of a bead, a chip, or a well.  In this invention, each antibody affixed to a solid substrate can be affixed, for example, via a streptavidin-biotin link or via 1,3-dipolar cycloaddition.  In the instant kits, the agent detected can be, for example, a bacterial antigen or a viral antigen. Paragraph 0121.
	A library of photocleavable mass tags are synthesized that can be conjugated to a variety of antibodies.  The mass tags are designed so that they can be cleaved by irradiation with near-UV light after conjugation with antibodies, and the photocleavage products can be detected by Atmospheric Pressure Chemical Ionization (APCI) mass spectrometry.  In addition, screening the binding reactivity of photocleavable mass tag-labeled antibodies for their corresponding antigens is disclosed, as well as the use of the photocleavable mass tag-labeled antibodies, biotin-labeled antibodies, streptavidin-coated solid surfaces and a mass spectrometer in a system that is capable of multiplex digital immuno-sensing. Paragraph 0123.
 	In one exemplary embodiment of the method, the immobilization of the biotin-labeled antibodies to a streptavidin-coated solid surface and subsequent blocking of the remaining surface before test antigens are applied is employed.  The antigens that are captured by the immobilized antibodies can be identified by the addition of a second set of photocleavable mass tag-labeled antibodies that recognize a different epitope of the antigens. The identity of the captured antigens can be revealed by the unique mass values associated with mass tags generated by UV irradiation on the solid surface.  In one embodiment, the whole process is performed in one tube, allowing rapid detection for multiple analytes. Paragraph 0124.
 	As shown in one embodiment, the system consists of a solid support (such as beads with large surface area) with immobilized antibodies as capture antibodies that are able to bind to their specific target antigens in complex biological solutions, such as a cell extract.  Upon adding the sample solution containing various antigens, only the antigens that can interact with the immobilized antibodies will be bound to the solid surface.  After removing excess reagents and washing away any unbound proteins on the solid surface, the photocleavable mass tag-labeled detection antibodies are added, each of which can interact with a different epitope on the antigens.  After washing away the excess reagents from the solid surface, UV irradiation is applied to cleave the photocleavable mass tags from the antibody-antigen complex on the surface.  The mass tags that are released into the solution are identified by an APCI mass spectrometer.  For initial experiments, four kinds of antigens and their corresponding antibodies are used to validate the whole process.  Streptavidin-coated magnetic beads are used as the solid surface to bind the biotinylated capture antibodies.  The entire process is performed in a small vial and capillary tubing is used to transfer the solution into an APCI mass spectrometer for detection. Paragraph 0125.
	Thus as to claim 1, the Ju method encompasses embodiments in which the analyte is an antigen and the binding member is an antibody, rather than the analyte being an autoantibody and the tagged binding member being a tagged antigen. 
However the skilled artisan would have recognized from the Ju disclosure that the Ju method is not limited to antigen analytes, but may encompass any of various biomolecules that may be of interest such as autoantibodies, as disclosed by Chandler. In such a modification of the embodiment exemplified by Ju, the skilled artisan would have recognized that the binding member attached to the support would be the binding partner (antigen) to the analyte (autoantibody), and the biomolecule carrying the mass tag to be cleaved is also a binding partner to the antigen.
Chandler discloses that as those of ordinary skill in the art will recognize, applications in diagnostic assay techniques may be used to detect or screen for any of a number of sample characteristics, pathological conditions, or reactants in fluids. Bead sets may be designed, for example, to detect antigens or antibodies associated with any of a number of infectious agents, to assay for autoantibodies associated with autoimmune disease, and the like. Column 7, lines 25-38. Chandler discloses that assays for autoantibodies for a variety of medical and clinical purposes are known. Column 17, lines 33-35. Thus modifying the Ju embodiments to detect autoantibodies, as suggested by Chandler, would have been obvious since it is well recognized in the art that assay techniques may be used to detect or screen for any of various analytes, as may be desirable to detect for example an autoimmune disease.
[Examiner notes that the language “a binding member specific for said immunological pair” according to Applicant’s disclosure encompasses a binding member that binds its binding partner, e.g., an antigen that binds its respective antibody, and thus claim 1 encompasses a regular sandwich assay. There is nothing in the specification that requires this binding member to bind both the members of the immunological pair. See for example Applicant’s disclosure in paragraph 0031 which discloses that the binding member specific for the immunological pair can for instance be an antigen, antibody, biotin, avidin, streptavidin, Protein A, etc. Thus Applicant’s claim 1 encompasses a regular sandwich assay, that is, an assay wherein an antigen probe binds to an antibody analyte, which binds to another binding member, such as another antigen. Furthermore, despite the illustration in figure 1A and 1B showing that the binding member binds to two antibody analyte, there is nothing in Applicant’s disclosure that requires that the binding member must bind to two antibody analyte. Rather a binding member that binds to just one antibody analyte would form the “immunological pair”. Where Applicant’s invention differs from the prior art is the embodiment in figure 2A wherein the tagged antigen is a plurality of antigens on a mass tag [MT], which allows for several binding of antigens to several antibodies forming a plurality of immunological pairs (218) thus increasing affinity from the formation of a plurality of immunological pairs (218), and wherein a solid support (221) is added having a binding member specific for the plurality of immunological pairs (218) to form a protein complex (231), which is then separated from the sample, and then the tag is released (241) for detection (see para. 0036 and figure 2A.)]
However, Applicant’s claim 1 does not recite a plurality of antigens on a mass tag in addition to a plurality of antigens on a solid support/bead. Thus, claim 1 encompasses the Ju bead being equivalent to the claimed solid support (paras. 0121 and 0125). Examiner notes that claim 1 recites that the tagged antigen is a plurality of antigens on a solid support; and in claim 5, though withdrawn, the solid support is a bead. In other words, the tagged antigen in claim 1 does not appear to be the mass tag (MT) in, for example, figure 2A, but is the bead or solid support 221 with a plurality of binding members. Thus the claimed plurality of antigens on a solid support (such as a bead) encompasses the embodiment disclosed by Ju in paragraph 0125 which discloses a plurality of antibodies on a solid support, and paragraph 0121 which discloses that the solid support may be a bead. 
As to claim 2, the binding member being an antigen has been discussed above regarding claim 1 (where the analyte is an antibody). See streptavidin-coated magnetic beads used as the solid surface to bind the biotinylated capture antibodies in paragraph 0125 for example.
As to claim 3, where the analyte is an antibody, the binding member may be an antigen, as is known in the art for example as shown in Chandler. Moreover a protein antigen is also known in the art, as shown by Chandler in column 19, line 22.
As to claims 6-7, testing a blood sample for a desired analyte (such as an antigen) is known in the art (see blood sample in Chandler in col. 18, lines 57-58). As to claim 7, while Chandler does not specify that the blood is whole blood, it would have been obvious to one skilled in the art to utilize whole blood as the sample given that whole blood would container the desired blood analyte.
As to claims 14-15, see Chandler in column 7, lines 25-38 disclosing detection of autoantibodies, which as the skilled artisan would understand exists in the plurality in a sample. Examiner also notes that the Ju-Chandler invention encompasses use of more than one antigen on a support disclosed such as a well or bead, and therefore there would be a plurality of immunological pairs. Examiner notes that claim 14 does not require that the plurality of immunological pairs be bound to the same solid support having a binding member specific for the immunological pair.
As to claim 16, Examiner notes that “the increase in affinity” lacks sufficient antecedent basis, and thus the broadest reasonable interpretation of the limitation encompasses binding of several antigens to several antibodies, separately, which is met as discussed above regarding claims 14-15.
As to claim 17, see paragraph 0121 disclosing a streptavidin-biotin link that is used to affix [the probe] to the solid support. The streptavidin is equivalent to the claimed first binding member, and the biotin is equivalent to the claimed the second binding member, (or vice versa).


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090088332 (hereinafter “Ju”) in view of US 5,981,180 (hereinafter “Chandler”), as applied to claim 1 above, and further in view of US 20100021929 (hereinafter “Pow”).
Ju in view of Chandler, discussed above, is silent as to the solid support being made from polystyrene.
Ju does disclose that the solid substrate is glass, quartz, silicon, plastic, or gold, and can be for example, in the form of a bead, a chip, or a well.  Paragraph 0121.
Moreover Pow discloses that polystyrene (a plastic) is known for its use as a solid support in assays (see para. 0059), and thus its use as the support in the Ju-Chandler invention would have required ordinary skills in the art in choosing among the known materials used for an assay solid support.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090088332 (hereinafter “Ju”) in view of US 5,981,180 (hereinafter “Chandler”), as applied to claim 1 above, and further in view of US 20030078381 (hereinafter “Liang”).
Ju and Chandler, discussed above, are silent as to the detection of the antibody that is derived from a subject having an autoimmune disease that is rheumatoid arthritis. 
As mentioned further above, Chandler discloses that as those of ordinary skill in the art will recognize, applications in diagnostic assay techniques may be used to detect or screen for any of a number of sample characteristics, pathological conditions, or reactants in fluids. Bead sets may be designed, for example, to detect antigens or antibodies associated with any of a number of infectious agents, to assay for autoantibodies associated with autoimmune disease, and the like. Column 7, lines 25-38. Thus modifying the Ju embodiments to detect autoantibodies, as suggested by Chandler, would have been obvious since it is well recognized in the art that assay techniques may be used to detect or screen for any of various analytes, as may be desirable to detect for example an autoimmune disease.
However, rheumatoid arthritis as the autoimmune disease was not mentioned.
Liang however discloses in paragraph 01333 that the presence of Mob-5 receptor antibodies in a sample could be utilized to detect autoimmune disorders such as inflammatory bowel disease, multiple sclerosis, rheumatoid arthritis, etc. Thus it would have been obvious to one skilled in the art to detect using the Ju-Chandler method Mob-5 receptor antibodies as suggested by Liang to detect rheumatoid arthritis as the specific autoimmune disorder suggested by Chandler.

Response to Arguments
Applicant has amended claim 1 to incorporate claim 9, which was not rejected with prior art. 
Upon reconsideration, Examiner notes that claim 9 reads on an embodiment in which there is a plurality of probes on a bead/solid support, which is disclosed by Ju, as discussed above.  
Applicant’s claim 1 does not recite a plurality of antigens on a mass tag in addition to a plurality of antigens on a solid support/bead (the embodiment disclosed by Applicant’s Figure 2A for example). Thus, claim 1 encompasses the Ju bead being equivalent to the claimed solid support (paras. 0121 and 0125). Examiner notes that claim 1 recites that the tagged antigen is a plurality of antigens on a solid support; and in claim 5, though withdrawn, the solid support is a bead. In other words, the tagged antigen in claim 1 does not appear to be the mass tag (MT) in, for example, figure 2A, but is the bead or solid support 221 with a plurality of binding members. Thus the claimed plurality of antigens on a solid support (such as a bead) encompasses the embodiment disclosed by Ju in paragraph 0125 which discloses a plurality of antibodies on a solid support, and paragraph 0121 which discloses that the solid support may be a bead.
	The present Office action is made NON-final in order to give Applicant an opportunity to respond to this rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ann Montgomery/Primary Examiner, Art Unit 1641